Citation Nr: 9918028	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a heart disorder as the result of 
VA medical and surgical treatment in 1967 and 1968. 

2.  Entitlement to an increased rating for right thigh edema, 
residuals of a teratoma of the right testicle, with 
metastasis, and with related skin infections and fatigability 
(right thigh edema), currently evaluated as 40 percent 
disabling.  

3.  Entitlement to an increased rating for chronic dermatitis 
of the penis and scrotum, with chylous reflux (penis 
disorder), currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for edema of the left 
thigh, residuals of a teratoma of the right testicle, with 
metastasis (left thigh disorder), currently evaluated as 20 
percent disabling.  

5.  Entitlement to an increased rating for the surgical 
absence of the right testicle, currently evaluated as 10 
percent disabling.  

6.  Entitlement to an increased (compensable) evaluation for 
ureterolithiasis.  

7.  Entitlement to an increased (compensable) evaluation for 
a postoperative scar of the abdomen.  


REPRESENTATION

Appellant represented by:	Attorney M. Daniel Waters


WITNESS AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1958 to October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several RO rating decisions: An RO 
rating decision dated in May 1993 denied claims of 
entitlement to increased ratings for each of the service 
connected right and left thigh disorders, and a penis 
disorder; an August 1995 rating decision denied a claim of 
service connection for a heart disorder under section 1151; 
and, the veteran's appeal was expanded to include claims of 
entitlement to increased ratings for each of his remaining 
service-connected disabilities, to include a right testicle 
disorder, an abdominal scar, and ureterolithiasis, which were 
denied by RO decision and supplemental statement of the case 
dated in November 1997.  

It is noted that while the veteran sworn testimony was 
obtained before a hearing officer at the RO in September 1994 
with regard to the limited issues on appeal at that time, the 
veteran's additional sworn testimony was obtained in December 
1997 before the undersigned Member of the Board in Des 
Moines, Iowa (Travel Board hearing), with regard to the claim 
of service connection for a heart disorder under 38 U.S.C. 
§ 1151.  During his hearing the veteran submitted additional 
evidence with regard to the remaining claims on appeal, and 
he submitted a signed waiver of regional office so as to 
permit initial Board review of such evidence.  See 38 C.F.R. 
§ 20.1304(c) (1998).  

It is additionally noted that the veteran has raised the 
issue of entitlement to service connection for a heart 
disorder, secondary to service-connected right and left thigh 
edema disabilities.  This matter, while not developed for 
Board review and consideration at this time, is referred to 
the RO for appropriate action. 

The Board's determination on the claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is set forth 
below.  However, the remand is addressed in the REMAND 
following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  In June and July, 1967, the veteran was hospitalized for 
evaluation of a mass in the right lower quadrant of the 
abdomen deep within the area of the pelvis; a June 27, 1967 
impression was recurrence of his metastatic testicular tumor, 
with notation of a question of a teratoma; a question of an 
inflammation, or pelvic abscess, or necrosis of metastatic 
lesion was noted on July 1, 1967; several courses of 
"triple" chemotherapy, including methotrexate, Leukeran, 
and Cosmegen, were completed from July 1967 to February 1968, 
with notation of the eventual disappearance of the right 
pelvic mass in February 1968.  

2.  On February 29, 1968 the veteran underwent bilateral 
pelvic and inguinal lymph node dissections, lymphadenectomy 
surgery, for a preoperative diagnosis of pelvic lymph node 
cancer metastases on the left; the surgery revealed a tumor 
mass closely adherent to the right iliac artery and vein, 
lymph nodes tissue which was negative for neoplasm, and an 
inflammatory granuloma; the postoperative diagnosis was the 
same.  

3.  There is no competent medical evidence of a nexus between 
any present heart disorder of the veteran and the treatment 
he received from VAMC Des Moines, Iowa in 1967 and 1968, 
including the administering of chemotherapy from June 1967 to 
February 1968, and the performance of a bilateral pelvic and 
inguinal lymphadenectomy in February 1968.  
CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a heart disorder as the result of 
VA medical and surgical treatment in  1967 and 1968, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background  

Service connection is presently established for: right thigh 
edema, residuals of a teratoma of the right testicle, with 
metastasis, and with related skin infections and 
fatigability, currently evaluated as 40 percent disabling; 
chronic dermatitis of the penis and scrotum, with chylous 
reflux, currently evaluated as 30 percent disabling; edema of 
the left thigh, residuals of a teratoma of the right 
testicle, with metastasis, currently evaluated as 20 percent 
disabling; surgical absence of the right testicle, currently 
evaluated as 10 percent disabling; and ureterolithiasis and a 
postoperative scar of the abdomen, both separately evaluated 
as noncompensably disabling.  

The veteran contends that service connection is warranted for 
a heart disorder due to negligent VA treatment of service 
connected residuals of a teratoma of the right testicle.  The 
veteran asserts that in 1967 and 1968 VA physicians were 
negligent in several ways: the veteran asserts that VA 
treating physicians at the Des Moines, VA Medical Center 
(VAMC) misdiagnosed an infected abdominal stitch abscess 
(claimed as a residual of an old in-service bilateral 
lymphadenectomy performed in May 1961) as a malignant 
abdominal tumor; that they failed to first obtain a tissue 
biopsy of the mass prior to exploratory surgery in February 
1968; and that his VA chemotherapy treatment in 1967 and 1968 
and bilateral pelvic and inguinal lymphadenectomy surgery in 
1968 were unnecessary, inappropriate and negligently 
performed given what should have been known of his condition.  

The veteran asserts that his negligent treatment by VA 
physicians caused or has resulted in such increased edema and 
excretion in the areas of the right and left thighs and the 
penis and scrotum, so as to cause his present heart disorder, 
status post coronary artery bypass grafting in June 1990.  In 
the alternative, he contends that he should be provided a VA 
cardiology examination to determine the nature of the 
relationship of any current heart disorder to the treatment 
of his service-connected disabilities.

The evidence of record shows a medical history of a testicle 
teratoma and metastasis to the lymph nodes in service, with 
subsequent treatment and surgery thereafter, and with recent 
heart surgery many years later.  While the veteran's VA 
claims file is voluminous, the pertinent evidence of record 
is briefly summarized as follows below.  

As noted above, the veteran had active duty from July 1958 to 
October 1961.  The service medical records, which are 
available and appear complete, show treatment for complaints 
of painful swelling of the right testis in April 1961.  The 
initial diagnosis of a hydrocele was entered, and the veteran 
underwent exploratory surgery.  The specimens obtained by 
surgical scrotal exploration were observed, and a diagnosis 
of metastatic adult teratoma of the right testis and soft 
tissue and lymph nodes from the aortic and caval areas was 
made in May 1961, for which a the veteran underwent a right 
orchiectomy.  In May 1961, the veteran underwent a 
retroperitoneal lymphadenectomy, which revealed the presence 
of an identical lesion in the retroperitoneal lymph nodes 
over L-5.  The course of treatment included radiation therapy 
as chemotherapy was thought to be of little benefit at that 
time.  Some moderate skin reaction to the X-ray therapy was 
noted in August 1961.  The veteran was discharged effective 
in October 1961 for retirement due to permanent disability.  

The report of a March 1963 VA examination report reveals no 
evidence of any recurrence or metastasis.  

In June and July, 1967, the veteran was hospitalized at the 
VAMC in Des Moines, Iowa, for evaluation of a mass in the 
right lower quadrant of the abdomen deep within the area of 
the pelvis.  A June 27, 1967 impression was recurrence of his 
metastatic testicular tumor, with notation of a question of a 
teratoma.  A question of an inflammation, or pelvic abscess, 
or necrosis of metastatic lesion was noted on July 1, 1967.  
Several courses of "triple" chemotherapy, including 
Methotrexate, Leukeran, and Cosmegen, were completed on an 
out-patient basis from July 1967 to February 1968.  The 
veteran was again hospitalized in November 1967 at which time 
the pelvic mass was found to have indefinite borders to the 
right of midline.  On VA evaluation in February 1968 the 
right pelvic mass was noted to have disappeared.  

A February 29, 1968 VA tissue examination clinical record 
indicates that the veteran underwent a bilateral pelvic and 
inguinal lymph node dissection, lymphadenectomy surgery, with 
notation of a preoperative diagnosis of pelvic lymph node 
cancer metastases on the left.  Tissue samples obtained at 
that time were later noted to have revealed a tumor mass 
which was closely adherent to the right iliac artery and 
vein, as well as lymph node tissues negative for neoplasm, 
and an inflammatory granuloma.  The postoperative diagnosis 
was the same as the preoperative one.  

A March 25, 1968 pathology report of the Armed Forces 
Institute of Pathology (AFIP) shows no evidence of malignancy 
or mass on examination of the material obtained from the 1961 
(in-service ) orchiectomy and retroperitoneal lymph node 
dissections--a secondary teratoma was identified from the 
material.  

An April 1, 1968 report of the Chief of the VAMC Urology 
Section indicates that one of the specimens obtained (labeled 
"E") from the February 1968 surgery was initially and 
mistakenly referred to as a "right inguinal scar tissue," 
but that it should have been identified as a "right pelvic 
mass which was closely adherent to the right iliac artery and 
vein and removed from the right pelvis."  

A June 1990 private treatment summary indicates that the 
veteran underwent coronary artery bypass grafting times four 
with left internal mammary artery to the left anterior 
descending, a saphenous vein graft to the major diagonal 
branch, and sequential saphenous vein graft to the posterior 
descending branch of the right coronary artery and the 
posterolateral circumflex coronary artery.  

Subsequent VA dermatology out-patient treatment records show 
a history of lymphatic stasis with secondary edema and 
dermatitis of the penis and scrotum and edema of the thighs.  
On June 20, 1992, an examining VA physician (Dr. B.) noted 
that the penis and scrotum were pink and swollen, with slight 
serous crusting and patches of red skin medial to the thighs.  
The assessment was dermatitis secondary to lymphatic stasis.  
The plan was to eliminate the stasis, if possible, with 
various topical medications and soaks.  

In a statement dated in June 1992 and received at the RO in 
July 1992, the veteran asserts that on examination on June 
20, 1992, the VA examiner (Dr. B.) orally stated to the 
veteran that lymphatic obstruction can lead to heart 
problems.  The veteran asserts that his lymphatic edema 
includes such obstruction so as to have caused his heart 
problems.  

In June and October 1993, the veteran and his attorney 
representative requested a that the VA issue subpoenas of VA 
physicians, other than those who examined him on June 20, 
1992, in order to secure their testimony before a hearing at 
the RO on claims then pending.  An August 1993 VA District 
Counsel memorandum summarizes the applicable law and 
regulations, including those which govern the obtaining of 
sworn testimony pursuant to 38 C.F.R. § 20.700, at VA hearing 
scheduled before local hearing officers.  The memo also 
discussed the subpoena power of the Secretary of Veterans 
Affairs, which is relegated to the appropriate Director(s) of 
the ROs in such situations.  The veteran's representative was 
advised that the request could not be honored as it must be 
considered "discovery," which was not contemplated by the 
implementing regulation at 38 U.S.C.A. § 5711; 38 C.F.R. 
§ 2.1.  It was additionally noted that no subpoena could 
properly be issued to individuals who reside more than 100 
miles from the cite of the scheduled VA hearing.  

The sworn testimony of the veteran was obtained before a 
hearing officer at the RO in September 1994.  At that time 
the veteran's representative requested separate disability 
evaluations for edema, apart from dermatitis of the affected 
areas.  The veteran testified in support of his belief that 
his treatment at the Des Moines VAMC in1967 and 1968 was 
negligent since VA treating physicians based his treatment on 
the misinterpretation of this medical history.  The veteran 
asserted his belief that he had had no in-service history of 
testicular "cancer," that no preoperative biopsy was 
performed, but should have been, and that his subsequent VA 
chemotherapy treatment and February 1968 surgery were not 
indicated given what should have been known of his actual 
medical history and present medical condition.  The veteran 
also asserted that a VA physician (Dr. B.) orally stated to 
him on June 20, 1992 that edema of the thighs could possibly 
lead to heart problems.  The veteran additionally asserted 
that his VA medical records for treatment in 1967 and 1968 
were falsified and altered so as to cover-up the alleged 
negligent treatment and malpractice.  

During hearing before an RO hearing officer, the veteran 
submitted an incomplete copy (pp. 32 to 37, and 42 to 43) of 
an uncertified document dated in March 1994, only partially 
identified and labeled only as a telephonic deposition of a 
VA physician (Dr. A.).  The uncertified transcript indicates, 
in pertinent part, that this physician performed the surgery 
on the veteran in February 1968 at the Des Moines, Iowa, 
VAMC, when several masses were removed from the veteran thigh 
area, and that the masses removed were later found not to be 
cancerous.  

A June 1995 VA memorandum indicates that the veteran's five-
volume VA claims file had been reviewed by two VA physicians, 
a hematologist/oncologist and a cardiologist.  Both opined 
that there is no relationship between the VA surgical, 
radiation, or chemotherapy treatment received by the veteran 
in 1968 and his current heart disorder.  The cardiologist 
indicated that he was unaware of any proven connection 
between the surgery or radiation and chemotherapy and any 
incident of coronary artery disease.  

In February 1996 the veteran was advised that a September 
1995 request for an advanced VA docket was denied pending the 
veteran's substantiation or showing of any good cause to do 
so.  A specific reply is not of record.  

A March 1996 letter from the RO Director advised the veteran 
that a review of his VA claims file revealed no evidence of 
falsified or altered VA medical records as asserted by the 
veteran and conveyed by his representative.  

In January 1997 correspondence from the veteran includes 
various additional claims for increased ratings, as well as 
requests for subpoenas of various VA physicians, including 
the VA physician who treated the veteran on June 20, 1992.  

In April 1997 the veteran was requested to "date and sigh 
(sic)" the enclosed release of information forms so that any 
additional private (non-VA) medical records could be 
obtained.  The veteran's April 1997 reply included blank 
forms with reference to a letter in which he indicates he 
would submit evidence at an upcoming Travel Board hearing.  

In April 1997, the RO issued the veteran a notice informing 
him that he was scheduled to under VA examination, X-ray, and 
laboratory work on May 9, 1997, for evaluation of his 
service-connected disabilities.  The notice indicated that it 
was imperative that the veteran keep the appointments.  In 
statements dated later in April 1997, the veteran indicated 
that he had requested a Board hearing (during which he 
planned to present evidence) and indicated that a 
"compensation examination at [that] time [was] 
unwarranted."  

A May 1997 VA RO report of contact indicates that the veteran 
was advised by telephone that the VA RO did not know the 
address of two of the VA physicians to whom the veteran 
wished to issue subpoenas.  In July 1997, the report of 
contact was amended to indicate that the veteran's attorney 
had been advised by letter that the January 1997 letter was 
not accepted as a motion for issuance of a subpoena within VA 
regulation.  

In July 1997 the VA District Counsel issued correspondence to 
the veteran giving reasons why the VA RO was unable to grant 
the subpoenas as requested.  The veteran was advised that the 
provisions of 38 U.S.C. § 5711 do not authorize the issuance 
of a subpoena of any witness more than 100 miles from the 
cite of the VA personal hearing, and that as one of the VA 
physicians. resides in Florida, more than 100 miles from a VA 
regional office, he could not be properly compelled to give 
testimony in a VA hearing.  The veteran was additionally 
advised that the written request for subpoenas for the other 
VA physicians did not meet the requirements of 38 C.F.R. 
§ 20.711 (which regards the content requirements of proper 
motions of subpoenas, including the name and address of each 
witness to be subpoenaed, with an explanation as to why the 
information can not be obtained without the issuance of a 
subpoena).  

The veteran's testified before the undersigned December 1997.  
The veteran testified in support of his contention that his 
VA treatment in 1967 and 1968 was negligent so as to warrant 
service-connection for a resulting heart disorder.  At that 
time, the Board received additional written argument and 
brief in support of his claims on appeal, as well as copies 
of duplicate private and VA treatment records, and a waiver 
of office of original jurisdiction adjudication, which allows 
for Board consideration of this evidence in the first 
instance.  


II.  Analysis

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, it is necessary to show 
that additional disability is actually the result of such 
disease or injury, or aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  (Emphasis 
added).  The mere fact of aggravation alone will not suffice 
to make the disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  The 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358 (1998).  

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim under 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App 78, 81 
(1990).  While such a claim need not be conclusive, it must 
be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  

In the instant case, there is no competent medical evidence 
of record that tends to show a nexus between the veteran's 
heart disorder, first shown in June 1990, and the treatment 
the veteran received from the Des Moines VAMC in 1967 and 
1968 many years earlier, including the administering of 
chemotherapy from July 1967, and the performance of the 
bilateral pelvic and inguinal lymphadenectomy in February 
1968.  The medical evidence of record shows treatment for a 
heart disorder no earlier than June 1990, approximately 13 
years after the veteran's treatment at a VA facility in 1967 
and 1968, and many years after his 1961 separation from 
service.  Assuming that such evidence establishes a current 
heart disorder, there is no competent medical evidence of a 
nexus between such condition and his prior treatment at the 
Des Moines VAMC.  

On the contrary, the only medical opinions of record on this 
point militate against, rather than support, the veteran's 
assertions.  Specifically, record reflects that the veteran's 
multiple volume VA claims file was reviewed by two physician 
specialists, a hematologist/oncologist and a cardiologist, 
who were both of the opinion that there is no relationship 
between the surgical, radiation, or chemotherapy treatment 
received by the veteran and his current heart disorder.  

Furthermore, the record contains nothing to substantiate the 
veteran's assertion that a VA physician told him that the 
symptoms of his service-connected right and left thigh and 
penis disorders--edema and excretions--caused any current 
heart disorder.  While the veteran specifically contends that 
this information was provided to him orally on VA evaluation 
on June 20, 1992, the veteran's claims file includes VA 
treatment records for June 20, 1992, including the examining 
physician's notes of that date.  These records are silent as 
to any reference to a medical nexus between the veteran's 
current heart disorder and any prior VA treatment, including 
treatment received by him in 1967 and 1968 at the and the Des 
Moines VAMC.  While the veteran admitted during his hearings 
that this potentially probative information was given to him 
orally, and that no written document of any such nexus exists 
for use in the appeal, he essentially concedes that there is 
no existing evidence that, if obtained, would well ground his 
claim for service connection pursuant to the provisions of 
38 U.S.C.A. § 1151.   See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69 
(1995). 

The veteran and his representative have raised the matter of 
the subpoena of witnesses, including VA treating physicians, 
to testify as to matters pertinent to the claim of service 
connection on appeal.  The Board notes that the subpoena of 
witnesses for VA purposes is governed by 38 C.F.R. § 20.711 
(1998).  However, this regulation requires the filing of 
motion for subpoena at the appropriate VA office where the 
testimony is to be obtained.  Moreover, that regulation only 
authorizes the subpoena of a witness whose names and 
addresses are identified by the person seeking the subpoena.  
Additionally, only persons who reside within 100 miles of the 
place the hearing is to be held may be the proper object of a 
VA subpoena.  See section 20.711(a).  Moreover, once all of 
the above requirements are met, an additional showing must be 
made as to why the necessary evidence cannot be obtained in 
any other reasonable way.  See section 20.711(b).  

The RO denied the veteran's request for a subpoena of Dr. B. 
to testify at his personal hearing (with regard to the June 
20, 1992 oral statement to the veteran) on the basis that the 
veteran had failed to give the address, that indications were 
that this physician was no longer employed by the VA, that a 
telephone listing indicates that  he may reside more than 100 
miles from the place the hearing was to be held, and that no 
specific motion for subpoena had been filed at the 
appropriate VA office.  Additionally, VA District Counsel 
Memorandums of August 1993 and July 1997 provide the veteran 
and his representative with notice that his incomplete and 
informal letter requests could not be accepted as a proper 
motion for subpoena as the requirements of 38 C.F.R. § 20.711 
had not been met.  While the veteran and his representative 
continue to argue in support of the issuance of a subpoena of 
the (former) VA physician who saw the veteran on June 20, 
1992, no acceptable motion for subpoena has been received at 
the VA RO, and no argument has been advanced as to why the 
requested information-medical nexus evidence-could not be 
obtained through other means available to the veteran and his 
attorney representative.  Accordingly, the Board can find no 
basis to favorably consider the incomplete and inadequate 
requests for the subpoena of witnesses, under 38 C.F.R. 
§ 20.711 (1998). 

Without competent medical evidence to support the veteran's 
assertions that the current heart disorder is the result of 
negligent treatment at a VA facility in 1967and 1968, a well-
grounded claim for service connection for a heart disorder, 
under the provisions of 38 U.S.C. § 1151, has not been 
presented.  Without any medical evidence of a nexus between 
the present diagnoses of coronary artery disease and the 
veteran's treatment at a VA facility in 1967 and 1968 years 
earlier, the claim is not plausible. 

The Board does not doubt the sincerity of the veteran's 
beliefs as to the quality of the treatment the he received 
from the Des Moines VAMC in 1967 and 1968, or his beliefs 
that such care was somehow responsible for the heart disorder 
diagnosed many years later in June 1990.  However, there 
simply is no medical evidence to support his lay contentions 
in this regard.  Moreover, as the appellant is a layperson 
not shown to possess the medical training and expertise 
necessary to render a medical opinion, her contentions, 
alone, are insufficient to render this claim well grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Likewise, the veteran's assertions as to what he claims a VA 
doctor told him does not constitute competent evidence of the 
required nexus.  See Dean v. Brown, 8 Vet. App. 449 (1995); 
Robinette, 8 Vet. App. at 77-78.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

In the absence of competent medical evidence to support the 
claim for compensation for heart disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  Therefore, VA is under no duty to 
assist the veteran in the development of the facts pertinent 
to that claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo a medical examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, as 
noted above, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

Finally, the Board recognizes that this appeal is being 
disposed of in a manner that differs from that employed by 
the RO, which did not specifically deny the claim as not well 
grounded.  However, when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board views its discussion as 
sufficient to inform the appellant of the evidence necessary 
to present a well-grounded claim.  See 38 U.S.C.A. § 5103(a);  
Robinette, 8 Vet. App. at 77-78.  


ORDER

The claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as the result of VA 
medical and surgical treatment in 1967 and 1968 is denied as 
not well-grounded.  


REMAND 

The veteran asserts an increase in symptomatology regarding 
each of his service-connected disabilities, which include: 
right thigh edema, residuals of a teratoma of the right 
testicle, with metastasis, and with related skin infections 
and fatigability, currently evaluated as 40 percent 
disabling; chronic dermatitis of the penis and scrotum, with 
chylous reflux, currently evaluated as 30 percent disabling; 
edema of the left thigh, residuals of a teratoma of the right 
testicle, with metastasis, currently evaluated as 20 percent 
disabling; surgical absence of the right testicle, currently 
evaluated as 10 percent disabling; ureterolithiasis, 
evaluated as noncompensably disabling; and, a postoperative 
scar of the abdomen, evaluated as noncompensably disabling.  

The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill that duty 
to assist, where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet.App. 480, 482 (1992).  

In this case, because the most recent VA examination had been 
conducted in 1992, the RO scheduled the veteran to undergo 
examination in May 1997.  The RO properly notified the 
veteran in April 1997 of the date, time and place of the VA 
examination, X-rays, and laboratory testing.  As indicated 
above, however, the veteran declined to undergo examination 
at that time, pointing out that he would present evidence at 
his hearing.  Although the veteran was advised that it was 
imperative that he attend the examination, he was not 
informed that a failure to appear at a necessary scheduled 
examination, without explanation, could well result in the 
denial of his claim.  See 38 C.F.R. § 3.655(b) (1998).

Under the circumstances of the case, and as it appears that 
the evidence of record is insufficient to evaluate the 
increased rating claims on appeal, the veteran should be 
afforded another opportunity to undergo evaluation of the 
service-connected disabilities for which he seeks higher 
evaluations.  The RO should, however, provide the veteran 
with clear written notice of the consequences of failing to 
report for the scheduled examination(s) or refusal to 
cooperate.  See Dusek v. Derwinski, 2 Vet. App. 519, 521-522 
(1992) (citing 38 C.F.R. § 3.655).  

The Board also points out that during the pendency of the 
veteran's appeal, substantive changes were made to the 
scheduler criteria for evaluating the veteran's service-
connected right and left thigh disorders, previously set 
forth by analogy to diseases of the arteries and veins, at 38 
C.F.R. §  4.104, Diagnostic Code 7118 (1998).  See 62 Fed. 
Reg. 65207-65244 (1998).  Additionally, while the 
supplemental statement of the case makes reference to the 
substantive changes to the scheduler criteria for evaluating 
the veteran's service-connected chronic dermatitis of the 
penis and scrotum with chylous reflux, and service-connected 
surgical absence of the right testicle, under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7524 (effective February 17, 
1994), the criteria were further amended (effective October 
8, 1994) to include Diagnostic Code 7522 and 7523, which are 
additional applicable provisions yet to be given 
consideration on appeal.  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Hence, the RO should re-evaluate each of the veteran's 
service-connected disabilities under both the applicable 
former and the revised scheduler criteria, and apply the more 
favorable result.  If any claim remains denied, the RO should 
provide the veteran with appropriate notice of the criteria 
used to evaluate the claim, and afford him and his 
representative the appropriate opportunity to respond. 

In view of the above, this case is REMANDED for the following:  

1.  The RO obtain and associate with the 
claims file any outstanding records of 
medical treatment from VA facilities (to 
include the Des Moines VAMC) and any 
other source(s) identified by the 
veteran. 

2.  The RO contact the veteran in writing 
at his correct address and inform him of 
the date, place, and time of all VA 
examinations scheduled pursuant to this 
REMAND, specifically to include VA 
general medical, vascular, and skin 
examinations.  The veteran should also be 
informed that his cooperation is vitally 
important to a resolution of his claims, 
and that his failure to cooperate may 
have adverse consequences, with citation 
to 38 C.F.R. § 3.655 (1998).  

3.  The veteran should undergo VA general 
medical, vascular, and skin examinations 
to assess the nature, extent, and 
severity of the service-connected 
conditions on appeal.  If at all 
possible, the examinations should be 
conducted by VA physicians who have not 
treated or examined him before.  The 
entire claims folder, to include a 
complete copy of this REMAND must be made 
available to each examiner for his/her 
review in conjunction with the 
examination. All necessary tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  To the extent possible, each 
examiner should distinguish 
symptomatology attributable to 
nonservice-connected conditions from its 
assessment as to the severity of the 
disability(ies) evaluated (or indicate 
that such is not possible).  All 
examination findings, along with the 
complete rationale for all opinions 
expressed or conclusions reached, should 
be set forth in a typewritten report.

4.  After completion of the foregoing, 
and after undertaking any additional 
development deemed warranted, the RO 
should readjudicate the increased rating 
claims on appeal in light of all 
applicable evidence of record (to include 
all that added to the record since the 
last supplemental statement of the case), 
and in accordance with all pertinent 
legal authority (to include both former 
and revised schedular criteria, as 
applicable).  

5.  If any benefit sought is denied, the 
RO should provide the veteran and his 
representative an appropriate supplement 
statement of the case and afford them the 
applicable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




